Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                       FILED
any court except for the purpose of                       May 21 2012, 9:14 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                           CLERK
                                                               of the supreme court,
case.                                                          court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JOEL M. SCHUMM                                  GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                    COURT OF APPEALS OF INDIANA

CASSY HENRY,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1110-CR-921
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Sheila A. Carlisle, Judge
                       The Honorable Steven J. Rubick, Magistrate
                           Cause No. 49G03-0804-FB-85663


                                       May 21, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                                  STATEMENT OF THE CASE

        Cassy Henry appeals the trial court’s revocation of his probation.

        We affirm.

                                                ISSUE

        Whether the trial court abused its discretion by ordering Henry to serve his
        suspended sentence.

                                               FACTS

        In April 2008, the State charged Henry with Count 1, rape as a class B felony;

Count 2, sexual misconduct with a minor as a class B felony; Count 3, criminal deviate

conduct as a class B felony; Count 4, sexual misconduct with a minor as a class B felony;

Count 5, sexual misconduct with a minor as a class C felony; and Count 6, sexual battery

as a class D felony. In July 2008, Henry entered into a written plea agreement, wherein

he agreed to plead guilty to class B felony sexual misconduct with a minor as charged in

Count 2,1 and the State agreed to dismiss the remaining five charges. The State also

agreed to a sentencing cap of six years but otherwise left sentencing open to the trial

court. The trial court accepted Henry’s guilty plea and sentenced him to six years with

three years suspended to probation. Under the terms of his probation required for sex

offenders, Henry was prohibited from possessing “obscene matter[,]” including videos,

DVDs, books, or magazines. (App. 61). Henry was also required to submit to random

home visits and searches.




1
 In Count 2, the State charged that Henry, being at least twenty-one years old, performed or submitted to
sexual intercourse with a child who was at least fourteen years old but under age sixteen.
                                                   2
        When Henry started his probationary term on October 16, 2009, his probation

officer, Tara Olson, reviewed the terms of Henry’s probation with him, including the

requirement that he not have X-rated movies, videos, or shows with nudity. On July 26,

2011, probation officers went to Henry’s apartment to conduct a “compliance check.”

(Tr. 15). When the officers entered his residence, Henry was the only person present in

the apartment. Officers saw that Henry had fifty-nine DVDs, several of which were

spread out on the coffee table while others were in a DVD case on the sofa in the living

room. Thirty of these DVDs contained pornographic material, and “several of them had

graphic images on the front of the [disc] depicting sexually graphic material.” (Tr. 17).2

When the officers took the DVDs, Henry denied that the DVDs belonged to him but

acknowledged that they contained pornographic material. Three days later, Henry called

his probation officer, Tara Olson, and “verbally admitted that he was possessing

pornography at his home.” (Tr. 11).

        The State filed a notice of probation violation, alleging that Henry had violated

probation by possessing obscene matter, specifically adult pornography.                         At the

beginning of Henry’s probation revocation hearing, the trial court indicated that it wanted

to make a record of Henry’s prior rejection of the State’s offer to recommend that he

serve two and one-half years in the Department of Correction in exchange for his


2
  In an effort to make a record regarding the nature of the DVDs that were introduced at trial, the trial
court noted that one of the DVDs showed “three naked young women, one apparently holding a penis[,]”
that another DVD showed “a full-color shot of two topless women, both apparently holding penises, with
the caption 5 Hour Wet Giant Tits[,]” and that a third DVD showed “two topless African American
[w]omen with the caption Black Chicks Who Love White Dicks.” (Tr. 29). The trial court also explained
that some of the DVDs indicated on the disc that they were “XXX.” (Tr. 29).

                                                   3
admission that he possessed pornography. Specifically, the trial court stated that it was

“trying to make sure we don’t have any PCR issues regarding offers and advisements.”

(Tr. 4). After Henry stated on the record that he was rejecting the offer and wanted to

proceed with a contested hearing, the State presented evidence that Henry possessed

thirty pornographic DVDs and thereafter admitted to his probation officer that he

possessed them.

       The trial court revoked Henry’s probation and ordered him to serve his three-year

suspended sentence. Specifically, the trial court stated:

               Mr. Henry acknowledged that he possessed pornography, though he
       denied viewing it. Nevertheless, he was clearly in possession.
                                            *****
               The nature of the videos, even from a sheltered life like mine - - the
       nature of these DVDs is beyond question and beyond doubt. The DVDs - -
       several of the DVDs have naked women or topless women in what would
       be construed as obscene poses.
               I think this is not a situation where Mr. Henry perhaps had a Sports
       Illustrated Swimsuit Edition on the coffee table and wasn’t sure if that was
       pornography. There is no doubt as to the character of the contraband in this
       case.
               I find the evidence overwhelmingly supports the State’s position that
       Mr. Henry is in violation of his probation. I find that Mr. Henry knowingly
       possessed obscene material in violation of his probation. I find the
       evidence clearly establishes Mr. Henry understood the conditions of his
       probation and knowingly violated the conditions of his probation.
               Under the circumstances, I’m going to revoke his term of probation
       and order him remanded to the Department of Correction for three years.

(Tr. 32-33). Thereafter, the trial court again noted Henry’s prior refusal of the State’s

offer for the record:

              The Court will note in this case that though the State offered Mr.
       Henry less than the full backup time, Mr. Henry did not accept
       responsibility. He continued to deny that he had done anything wrong. I
       find the evidence overwhelming[ly] establishes that he did, and did so

                                             4
       knowingly, that anything less than the imposition of his full three-year
       suspended sentence would depreciate the seriousness of his violation.

(Tr. 34).

                                           DECISION

       Henry does not challenge the trial court’s determination that he violated his

probation.3 Instead, Henry argues that the trial court abused its discretion by ordering

him to serve his three-year previously suspended sentence. Specifically, he contends that

the trial court’s order that he serve his suspended sentence was an abuse of discretion

because it was based upon a single probation violation, which was not a new criminal

offense, committed twenty-one months into his thirty-six month probationary period.

       Probation is a matter of grace left to trial court discretion, not a right to which a

criminal defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). The

trial court determines the conditions of probation and may revoke probation if the

conditions are violated. Id.; see also Ind. Code § 35–38–2–3. Indeed, violation of a

single condition of probation is sufficient to revoke probation. Richardson v. State, 890

N.E.2d 766, 768 (Ind. Ct. App. 2008), reh’g denied. Upon determining that a probationer

has violated a condition of probation, the trial court may “[o]rder execution of all or part

of the sentence that was suspended at the time of initial sentencing.” I.C. § 35–38–2–

3(g)(3). “Once a trial court has exercised its grace by ordering probation rather than

incarceration, the judge should have considerable leeway in deciding how to proceed.”

Prewitt, 878 N.E.2d at 188. If this discretion were not given to trial courts and sentences


3
 While Henry suggests that the evidence supporting the revocation of his probation was “tenuous,” he
makes no cogent argument challenging the evidence to support his revocation. Henry’s Br. at 3.
                                                 5
were scrutinized too severely on appeal, trial judges might be less inclined to order

probation to future defendants.     Accordingly, we review a trial court’s sentencing

decision from a probation revocation for an abuse of discretion. Prewitt, 878 N.E.2d at

188 (citing Sanders v. State, 825 N.E.2d 952, 956 (Ind. Ct. App. 2005), trans. denied).

An abuse of discretion occurs where the decision is clearly against the logic and effect of

the facts and circumstances. Prewitt, 878 N.E.2d at 188.

       Here, Henry, who was thirty-five at the time of his offense, was convicted of class

B felony sexual misconduct with a minor for having sexual intercourse with a fourteen-

year-old girl. Pursuant to his plea agreement, the trial court sentenced him to a minimum

term for a B felony of six years but suspended three of those years to probation. While

on probation, Henry was found in possession of pornographic DVDs, which was in

violation of the probationary condition that he not possess obscene materials. Henry did

not possess merely one DVD, he possessed thirty DVDs, which, as the trial court

explained, undoubtedly contained obscene material. The fact that Henry had served a

little more than half of his probation without incident is of no moment. He was on

probation, and he was ordered—as a specific probation condition for sex offenders—that

he not “possess” obscene materials. (App. 61).       Based on the facts of this case, we

conclude that the trial court did not abuse its discretion by ordering Henry to serve his

previously suspended sentence. See, e.g., Peterson v. State, 909 N.E.2d 494, 499–500

(Ind. Ct. App. 2009) (holding that the trial court did not abuse its discretion by revoking

the defendant’s entire suspended sentence when he violated probation at the end of his

probationary period by viewing pornography in violation of his treatment contract and

                                            6
conditions of probation). For the foregoing reasons, we affirm the trial court’s revocation

of Henry’s probation.4

        Affirmed.

RILEY, J., and NAJAM, J., concur.




4
  We also reject Henry’s reliance on Puckett v. State, 956 N.E.2d 1182 (Ind. Ct. App. 2011), and his
suggestion that the trial court ordered him to serve his suspended sentence based on Henry’s decision to
proceed with a contested revocation hearing instead of admitting to the probation violation. This case is
unlike Puckett, where this court found that the trial court had erroneously relied on numerous improper
factors—including expressing displeasure with the original plea agreement, finding that the defendant
committed a more serious crime than the one for which he was convicted, and relying on probation
violation allegations that had been dismissed—when it ordered the defendant to serve his previously
suspended sentence. See Puckett, 956 N.E.2d at 1187-88. Here, a review of the transcript from the
probation revocation hearing makes clear that the trial court’s reference to Henry’s prior rejection of the
State’s offer was done in an effort to make a record of it in case Henry would raise such an issue in a
future post-conviction relief proceeding.

                                                    7